In an action to recover damages for personal injuries, etc., the defendant Helen Kwan appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Seidell, J.), dated May 25, 1995, as, upon renewal and reargument, adhered to so much of an order of the same court dated March 27, 1995, as denied her motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against her.
Ordered that the order dated May 25, 1995, is reversed insofar as appealed from, on the law, with costs, the motion of the defendant Helen Kwan for summary judgment is granted, so much of the order dated March 27, 1995, as denied that motion is vacated, the complaint and all cross claims insofar as asserted against the defendant Helen Kwan are dismissed, and the action against the remaining defendant is severed.
The defendant Helen Kwan was operating her car in heavy traffic when it was struck in the rear by a vehicle driven by the defendant Munam Saif. The force of the impact propelled Kwan’s car into the car driven by the plaintiff Robert Rehak, allegedly causing him to sustain injuries. The deposition testimony of Saif, who is deaf, indicated that at the time he struck Kwan’s car, he had been conversing with his sister in sign language.
The court erred in denying Ms. Kwan’s motion for summary judgment dismissing the complaint and cross claims asserted against her. The uncontradicted deposition testimony established that Ms. Kwan was not negligent (see, Sollecito v Scott, 188 AD2d 824; Sciocchetti v Trichilo, 127 AD2d 958). Thompson, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.